 


109 HR 3794 IH: Hurricane Katrina Victims Emergency Shelter Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3794 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Davis of Illinois (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of Housing and Urban Development to make single family properties held by the Department pursuant to foreclosure under the FHA mortgage insurance program available for occupancy by families displaced by Hurricane Katrina. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Victims Emergency Shelter Act of 2005. 
2.Availability of HUD inventory properties 
(a)In generalNotwithstanding any other provision of law, the Secretary of Housing and Urban Development shall make covered properties available for occupancy by eligible families, as provided in this section. 
(b)6-month reservation for use only by eligible families 
(1)Requirement to offer only to eligible familiesDuring the 6-month period beginning on the date of the enactment of this Act, the Secretary may not dispose of any covered property under any provision of law other than this Act and may not offer, or enter into any agreement for disposition of, a covered property under any other such provision. 
(2)Request and occupancyIf, during the period referred to in paragraph (1), an eligible family makes a request, in such form as the Secretary may require, to occupy a covered property, the Secretary shall, in accordance with the selection criteria established pursuant to subsection (d), make the covered property available to the eligible family for occupancy in accordance with the terms under subsection (e). 
(c)Continued availability 
(1)Availability for eligible familiesDuring the 18-month period that begins upon the conclusion of the period under subsection (b)(1), the Secretary shall offer each covered property for occupancy by affected families, but, except as provided in paragraph (2) of this subsection, may dispose of covered properties under other applicable provisions of law and may offer and enter into agreements for disposition of covered properties under such other provisions. 
(2)Request and occupancyIf, during the period referred to in paragraph (1), an eligible family makes a request, in such form as the Secretary may require, to occupy a covered property for which the Secretary has not entered into any agreement for disposition under any other provision of law, the Secretary shall, in accordance with the selection criteria established pursuant to subsection (d), make the covered property available to the eligible family for occupancy in accordance with the terms under subsection (e). 
(d)Selection criteriaThe Secretary shall establish criteria to select an eligible family to occupy a covered property for which more than one family has submitted such a request. Such criteria shall provide preference for eligible families having incomes not exceeding the median income for the area in which the primary residence of the family referred to in subsection (g)(2) was located. 
(e)Occupancy termsOccupancy in a covered property pursuant to this section shall be subject to the following terms: 
(1)5-years rent-freeThe eligible family may reside in the property under the terms of a lease (or renewable leases) which shall provide for rent-free occupancy, but which in no case may extend beyond the expiration of the 5-year period beginning upon initial occupancy of the property by the family.  
(2)Option to purchaseAt any time during the occupancy of a covered property by an eligible family pursuant to paragraph (1), the eligible family may purchase the property from the Secretary at price equal to the lesser of— 
(A)the fair market value of the property as of the time of initial occupancy by such family, as determined by the Secretary, or 
(B)the fair market value of the property as of the time of such purchase, as determined by the Secretary, less the cost of any repairs or improvements made by the family during occupancy of the property.The Secretary shall periodically inform each eligible family occupying a covered property of the availability of the property for purchase under this paragraph. 
(f)OutreachThe Secretary shall take such actions as may be appropriate to inform eligible families of the availability of covered properties pursuant to this section. 
(g)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Covered propertyThe term covered property means any property that— 
(A)is designed as a dwelling for occupancy by one to four families; 
(B)was previously subject to a mortgage insured under the National Housing Act; and 
(C)is owned by the Secretary pursuant to the payment of insurance benefits under such Act. 
(2)Eligible familyThe term eligible family means a person or household whose primary residence, as of August 29, 2005— 
(A)was located in an area within which the President declared, under the Robert T. Stafford Disaster Assistance and Emergency Relief Act, a major disaster to have occurred pursuant to Hurricane Katrina; and 
(B)was, as a result of Hurricane Katrina, destroyed or damaged to such an extent that the residence is not habitable. 
(3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.   
 
